


Exhibit 10.16.5

 

[Form of Non-Employee Director Stock Option Agreement]

 

ADELPHIA COMMUNICATIONS CORPORATION

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

Date of Grant of this Option:  February 6, 2001

 

THIS AGREEMENT made by and between Adelphia Communications Corporation, a
Delaware corporation (hereinafter called the “Company”), and [insert name]
(hereinafter called the “Optionee”) is made as of the above date under the
Company’s 1998 Long-Term Incentive Compensation Plan (the “Plan”).

 

WITNESSETH:

 

1.             The Company grants to the Optionee a Nonstatutory Stock Option
(the “Option”) to purchase one thousand one hundred (1,100) shares (the
“Shares”) of the Class A Common Stock, par value $.01 per share, of the Company
(the “Class A Stock”) at the price of $44.25 per share, subject to the terms and
conditions of the Plan, except as expressly provided in the Agreement.

 

2.             (a) Except as otherwise provided in 2(b) below, this option shall
not be immediately exercisable but shall vest and first become exercisable as to
all of the Shares, subject to Optionee’s continued service as a director,
officer, employee or consultant of the Company or any of its affiliates on the
first anniversary of the date of this Agreement.  Notwithstanding anything to
the contrary contained in the Plan, the Option shall not expire upon the
Optionee ceasing to serve as a director of the Company and may be exercised at
any time after vesting and prior to February 6, 2011.

 

(b) Notwithstanding 2(a) above, the Grantee shall become 100% vested in the
Class A Stock subject to this Option in the event of a Change in Control of the
Company.

 

3.             It is intended that the Option not constitute an Incentive Stock
Option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

4.             The Optionee or any purchaser permitted to purchase the Shares
pursuant to the terms of the Plan shall purchase not less than 100 Shares at any
one purchase (or the total number of Shares purchasable under this Option at
such time, if less than 100).

 

5.             The Option may be exercised only by written request to the Chief
Financial Officer of the Company at Coudersport, Pennsylvania, accompanied by
payment of the option price in full either (i) in cash for the shares with
respect to which it is exercised, (ii) by delivering to the Company a notice of
exercise with an irrevocable direction to a registered broker-dealer under the
Securities Exchange Act of 1934, as amended, to sell a sufficient portion of the
Shares and deliver the sale proceeds directly to the Company, (iii) by
delivering other shares of the Class A Stock;  provided however that the other
shares of Class A Stock delivered in payment of the option price must have been
held by the participant for at least six (6) months in order to be utilized to
pay the option price; or (iv) a combination of payment procedures set forth
above.

 

--------------------------------------------------------------------------------


 

6.             The Optionee may pay the Company any amount required to be
withheld under applicable tax withholding requirements (i) in cash; (ii) through
the delivery to the Company of previously-owned shares of Class A Stock having
an aggregate fair market value on the Tax Date equal to the tax obligation; 
provided however that the shares of Class A Stock delivered in payment of the
tax obligation must have been held by the participant for at least six (6)
months in order to be utilized to pay the tax obligation; or (iii) through any
combination of payment procedures set forth above.  The Optionee may satisfy tax
withholding obligations required by law by requesting the Company to withhold
Shares of Class A Stock otherwise issuable in connection with an exercise of the
Option.

 

7.             Each capitalized term used herein without being defined herein
shall have the meaning ascribed to it in the Plan.

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of the date first above written.

 

 

WITNESS:

ADELPHIA COMMUNICATIONS
CORPORATION

 

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

 

 

WITNESS:

OPTIONEE:

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
